Citation Nr: 0003507	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-13 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post gastrectomy 
syndrome symptomatic, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
October 1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  

In that this claim is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The United States Court 
of Appeals for Veterans Claims has held that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
adequate VA examinations.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes providing additional VA examinations 
by a specialist when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  The fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one. Green v. 
Derwinski, 1 Vet. App. 121 (1991)

In June 1997, a claim was initiated for an increased rating 
for the disability at issue.  The evidence of record includes 
VA hospitalization and outpatient treatment reports dating 
from 1994 to 1998.  In May 1998, symptoms included pain 
unrelated to meals, early dumping, and loose stools.  An 
esophagogastroduodenoscopy revealed gastritis.  The Board 
notes that the veteran has not been provided a 
contemporaneous compensation and pension examination with 
respect to the service-connected post gastrectomy syndrome.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified specialist, if 
available, to determine the current level 
of severity of the service-connected post 
gastrectomy syndrome.  The claims folder 
should be available to the examiner for 
review prior to the examination.  All 
indicated studies should be performed.  A 
complete rationale should be given for 
all opinions and conclusions expressed. 

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Thereafter, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.  

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




